QUINN, Justice,
concurring.
I concur in the original opinion of Justice Dodson for the reasons stated therein and those that follow.
As the dissent notes, Sunday is accorded, by the common law, the status of dies non juridicus. Thus, judicial actions performed during that day have been held void. Yet, the scope of dies non juridicus excludes ministerial acts. Texas State Board of Dental Examiners v. Fieldsmith, 242 S.W.2d 213, 215 (Tex.Civ.App.-Dallas 1951, writ ref'd n.r.e.); 26 A.L.R.2d 996, § 2 (1952); 83 C.J.S. Sunday § 41 (1953). Furthermore, “the matter of filing papers recognized by law as properly belonging in the record of causes” is non-discretionary, that is, ministerial. Bernard v. Crowell, 38 S.W.2d 912, 912 (Tex.Civ.App.-San Antonio 1931, writ ref'd n.r.e.) (involving a bystander’s bill of exceptions). Next, an original petition which initiates the “cause” is logically one such paper “properly belonging in the record of causes.” Filing same, therefore, is ministerial and outside the parameters of dies non juridicus. Consequently, the act, if done on Sunday, is not void under the common law, 83 C.J.S. Sunday § 49; Havens v. Stiles, 8 Idaho 250, 67 P. 919, 919-20 (1902), or subject to the dies non juridicus teachings of Crabtree v. Whiteselle, 65 Tex. 111 (1885).